     Case 2:10-cr-00399-MMD-GWF Document 356 Filed 04/15/21 Page 1 of 1



1

2

3                                UNITED STATES DISTRICT COURT
4                                       DISTRICT OF NEVADA
5                                                    ***
6      UNITED STATES OF AMERICA,                             Case No. 2:10-cr-00399-MMD-GWF
7                                      Plaintiff,                       ORDER
              v.
8
       PAUL WAGNER,
9
                                    Defendant.
10

11

12

13           This habeas matter under 28 U.S.C. § 2255 having come before the Court on
14    Defendant Paul Wagner’s counsel’s motion to withdraw as counsel (ECF No. 352) due to
15    his acceptance of employment with the State. On April 1, 2021, the Court held the motion
16    in abeyance pending Qualls’ filing of a reply brief in support of Wagner’s motion to vacate.
17    (ECF No. 353.) Qualls’ filed the reply. (ECF Nos. 353, 355.) Therefore, Wagner’s motion
18    to vacate is fully briefed for the Court to resolve.
19           Thus, for good cause shown, it is therefore ordered that the motion to withdraw
20    (ECF No. 352) is granted, and that Thomas Qualls is withdrawn as counsel for Wagner.
21           The Court directs the CJA Unit for the Federal Public Defender Office to assign
22    substitute counsel mainly for the purpose of receiving Wagner’s files from Mr. Qualls.
23           DATED THIS 15th Day of April 2021.
24

25                                                  MIRANDA M. DU
                                                    CHIEF UNITED STATES DISTRICT JUDGE
26
27

28
